Name: 2004/69/EC: Commission Decision of 22 December 2003 adopting, pursuant to Council Directive 92/43/EEC, the list of sites of Community importance for the Alpine biogeographical region (notified under document number C(2003) 4957)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  natural environment;  regions and regional policy
 Date Published: 2004-01-21

 Avis juridique important|32004D00692004/69/EC: Commission Decision of 22 December 2003 adopting, pursuant to Council Directive 92/43/EEC, the list of sites of Community importance for the Alpine biogeographical region (notified under document number C(2003) 4957) Official Journal L 014 , 21/01/2004 P. 0021 - 0053Commission Decisionof 22 December 2003adopting, pursuant to Council Directive 92/43/EEC, the list of sites of Community importance for the Alpine biogeographical region(notified under document number C(2003) 4957)(2004/69/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora(1), and in particular the third subparagraph of Article 4(2) thereof,Whereas:(1) The Alpine biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC, comprises the Community territory of the Alps (Austria, Italy, Germany, France), the Pyrenees (France and Spain), the Apennine mountains (Italy) and the northern Fennoscandian mountains (Sweden and Finland) as specified in the biogeographical map approved on 23 October 2000 by the Habitats Committee set up under Article 20 of the Directive.(2) For that region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission by Austria on 24 October 2003, by Italy on 11 September 2003, by Germany on 7 November 2003, by France on 23 October 2003, by Spain on 7 March 2002 and 9 July 2002, by Finland on 9 September 2002 and by Sweden on 3 July 2002 in accordance with Article 4(1) of that Directive.(3) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites(2).(4) That information includes the most recent and definitive map of the site transmitted by the Member State in question, the site's name, location and extent, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC.(5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a list of sites selected as sites of Community importance should be adopted.(6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving, including as a result of the surveillance in accordance with Article 11, and therefore the evaluation and selection of sites at EU level was done using the best available information at present.(7) According to the settled case-law of the Court of Justice of the European Communities "to produce a draft list of sites of Community importance, capable of leading to the creation of a coherent European ecological network of special areas of conservation, the Commission must have available an exhaustive list of the sites which, at national level, have an ecological interest which is relevant from the point of view of the directive's objective of conservation of natural habitats and wild fauna and flora. Only in that way is it possible to realise the objective, in the first subparagraph of Article 3(1) of Directive 92/43/EEC, of maintaining or restoring the natural habitat types and the species' habitats concerned at a favourable conservation status in their natural range, which may lie across one or more frontiers inside the Community."(8) Considering that on the basis of available information and on the common assessments made within the framework of the biogeographic seminars, prepared by the European Topic Centre for Nature Protection and Biodiversity, and the bilateral meetings held with the Member States, some Member States have not proposed sufficient sites to meet the requirements of the Directive 92/43/EEC for certain habitat types and species. It cannot therefore be concluded for the species and habitat types listed in Annex 2 to this decision that the network is complete. However, taking into account the delay in receiving the information and reaching agreement with the Member States, the Commission considers that it should adopt a list of sites, to be considered as initial, which will need to be completed in accordance with the provisions of Article 4 of the Directive 92/43/EEC for the habitat types and species listed in Annex 2 to this decision for which indicated Member States have not proposed sufficient sites according to the requirements of the Directive 92/43/EEC.(9) The measures provided for in this Decision are in accordance with the opinion of the committee set up by Article 20 of Directive 92/43/EEC,HAS ADOPTED THIS DECISION:Article 1The list contained in Annex I to this Decision shall constitute the initial list of sites of Community importance for the Alpine biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC.That list is to be completed in the light of further proposals by Member States in conformity with Article 4 of Directive 92/43/EEC for certain habitat types and species, specified in Annex II to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 22 December 2003.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 206, 22.7.1992, p. 7. Directive as last amended by Directive 97/62/EC (OJ L 305, 8.11.1997, p. 42).(2) OJ L 107, 24.4.1997, p. 1.ANNEX IInitial list of sites of Community importance for the Alpine biogeographical regionEach site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC except for the habitat types and species listed in Annex II to this Decision.The table below gives the following information:A: SCI code comprising nine characters, the first two being the ISO code for the Member State;B: name of SCI;C: * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC;D: surface area of SCI in hectares or length in km;E: geographical coordinates of SCI (latitude and longitude).All the information given in the Community list below is based on the data proposed, transmitted and validated by Austria (AT), Italy (IT), Germany (DE), France (FR), Spain (ES), Finland (FI) and Sweden (SE).>TABLE>ANNEX IIList of habitat types and species, for which the Commission cannot conclude that the network is complete>TABLE>